I am unable to concur in the opinion prepared by Mr. Justice THOMAS because as I see the record no actionable negligence is made to appear. The injury was not one which could have been reasonably foreseen. The air-rifle shot which injured plaintiff was put in motion by one who was outside the building and over whom the management of the theatre is not shown to have had any control. The record affirmatively shows that the door through the opening of which the shot passed before striking the plaintiff was closed and fastened just prior to the accident but was opened just at the time of the accident by a trespasser. It is not shown that the trespasser had ever before so opened the door.
Our sympathies are aroused by the unfortunate results of the action of irresponsible boys playing in the public-way, but I fail to see that the defendant was responsible either for *Page 596 
the shooting of the air rifle in the public way or for, the opening of the door by the trespasser, or for the result to the plaintiff. So, I think the judgment should be reversed.
CHAPMAN, J., concurs.